Citation Nr: 1808148	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  15-46 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 16, 1956, and July 23, 1956, to January 1973.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge was held at the RO in November 2017 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).



FINDING OF FACT

The Veteran's bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (West 2012); 38 C.F.R. § 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his hearing loss was caused by exposure to excessive noise during service.  The Veteran's service personnel records reveal that he served in the Air Force, including service as an aircraft mechanic. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131, 1137; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Analysis

Hearing acuity was determined to be normal for the initial period of service, based on spoken and whispered voice testing at the entrance examination in 1952 and discharge examination in May 1956.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

There is no entrance examination for the second period of service.  A hearing conservation report was created in December 1959.  The record notes that the Veteran had five to nine years of noise exposure from his job.  Audiometric evaluation was conducted.  Prior to January 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Currently those standards are set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, the ASA standards have been converted to ISO-ANSI standards.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
5
15
not legible
not legible


Audiometric examination was conducted in 12/61.  The test results were reported in standards set forth by the ASA.  In order to facilitate data comparison in this decision, the ASA standards have been converted to ISO-ANSI standards.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
NT
15
LEFT
5
5
10
NT
15


Audiometric testing was conducted in January 1968.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
15
15
5
LEFT
0
0
10
15
10


Audiometric testing was conducted at discharge in August 1972.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
20
LEFT
20
10
10
15
20


Postservice records reveal diagnosis of hearing loss, as defined by VA.  A June 2015 VA medical opinion reveals the determination that it was not as likely as not that the Veteran's hearing loss was caused by or a result of service.  The examiner noted that the Veteran's hearing was within normal limits at all frequencies tested at separation and that there were no complaints of hearing loss during service.  The audiologist explained that a military occupation specialty (MOS) with high probability for noise does not ensure hearing loss will result.  The audiologist added that although exposure to noise can cause a temporary threshold shift, the shift usually disappears within six months of exposure and that although exposure to noise can damage the structure of the hair cells or inner ear resulting in permanent hearing loss, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  The audiologist noted that there were not audiometric findings from entrance and determined it was not possible to determine if any of the Veteran's hearing loss was acquired during service.  

After consideration of the evidence, the Board finds service connection is warranted for hearing loss.  The record indicates that the Veteran was exposed to significant noise in service, he has been diagnosed with hearing loss as defined by VA, and he has competently denied significant noise exposure after service.  The Board acknowledges that the separation examination reflects normal hearing and that the VA audiologist provided a negative nexus opinion.  The record includes the audiologist's citation to medical studies that noise exposure can result in permanent threshold shifts due in part to damage to the ear.  A comparison of audiometric testing performed in 1954 and 1972 shows threshold shifts, with a decrease in hearing acuity shown at the 1972 discharge examination.  Based on the evidence of the threshold shift, the absence of audiometric testing soon after discharge from service, and the competent and credible evidence of significant in-service noise exposure during the Veteran's 20-year service and no significant, sustained noise exposure after service, and resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for hearing loss.  


ORDER

Service connection for hearing loss is granted.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


